ORDER
PER CURIAM
Christopher Pierson appeals the judgment denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing.
We have reviewed the briefs and the record on appeal. The judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).